Citation Nr: 0320417	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  96-40 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	J.M. Morton, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from December 1953 to 
September 1954.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision, and was 
previously remanded in February 1998 and November 1999.  

Additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claims on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

2.  Review the Social Security 
Administration (SSA) records associated 
with the claims file in March 2003 and 
the other treatment records associated 
with the claims file in April 2003, as 
well as any other pertinent records 
associated with the claims file following 
the issuance of the supplemental 
statement of the case in December 2002.  

3.  After securing the necessary 
release(s), obtain any pertinent VA 
medical records documenting treatment of 
the veteran's knees, subsequent to April 
2003, which have not already been 
associated with the claims file.  These 
records should include (and not be 
limited to) any treatment records, 
notes, discharge summaries, consultation 
reports, and imaging.

4.  Obtain the names and addresses of all 
non-VA medical care providers who have 
treated the veteran for any knee symptoms 
since April 2003.  After securing the 
necessary release(s), obtain these records 
and associate them with the claims file.

5.  Schedule the veteran for an 
orthopedic examination of the knees.  The 
examiner must review his claims folder.  
Any tests and/or x-rays the examiner 
deems necessary should be performed.  The 
examiner should answer these questions: 

(a.) Is osteochondritis dissecans 
the proper diagnosis of the 
veteran's bilateral knee disability?  
If not, what is the correct 
diagnosis?

(b.) Is it at least as likely as not 
that the veteran's bilateral knee 
disability existed prior to the his 
entrance into the service?  

(c.) If the answer to (b.) is in the 
affirmative, then is it at least as 
likely as not that the veteran's 
pre-service bilateral knee 
disability underwent an increase in 
severity during active duty?  If so, 
was the increase in severity due to 
the natural progress of the 
condition?   

(d.) If the answer to (b.) is in the 
negative, then is it at least as 
likely as not that the veteran's 
bilateral knee disability was first 
manifested in service (including as 
a result of jumping off of a truck 
and landing on his knees), or to a 
compensable degree within one year 
of discharge?  


(e.) Please review the March 1994 
note by Dr. P., in which he opined 
(in part) that the veteran's 
bilateral knee disability was 
probably related to the truck 
accident in service, as well as the 
February 1995 letter from Dr. B., 
who reached a similar conclusion.  
Do you agree or disagree with these 
opinions?  If you disagree with them 
(or with any other relevant medical 
opinions in the claims file), 
provide the reasons for the 
disagreement.

6.  Thereafter, the veteran's claim 
should be reviewed.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
(including the private medical records 
associated with the claims file in April 
2003 and the records from SSA associated 
with the claims file in March 2003) and 
discussion of all pertinent regulations, 
including the VCAA.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


